DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 2-3 the claim recites the limitation “preparing a solution of indium nitrate in isopropanol with a concentration of 0.024 mol/L to 0.029 mol/L”; however, the claim does not specifically which compound the concentration is intended to limit.  However, for the purpose of Examination it has been interpreted that the concentration of indium nitrate is 0.024 mol/L to 0.029 mol/L.  
As to claim 7, the claim recites the limitation of “an electrolytic cell”; however, this limitation is already recited in claim 1 at step 6.  Therefore, it is unclear as to if the limitation of claim 7 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the latter has been interpreted.  
Further, as to claim 7, the claim recites the limitation of “electrolysis”; however, this limitation is already recited in claim 1 at step 6.  Therefore, it is unclear as to if the limitation of claim 7 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the latter has been interpreted.  This further raises issues with the limitation of claim 7 reading “the electrolysis” as it is unclear as to which electrolysis, that of claim 1 or that of claim 7, the limitation intends to refer back to.  For the purpose of Examination it has been interpreted to refer to the electrolysis of claim 7.  
As to claim 10, in addition to raising issues under 35 USC 112 4th, as discussed below, the claim indicated that step 2 is replaced from claim 1, i.e. that the claim limitations of step 2 in claim 1 are no longer present, thus the new limitations of claim 10 of “the SLS” and “the spherical indium hydroxide” lack antecedent basis.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites limitations that appear to be intended to replace, i.e. remove, limitations from claim 1, therefore, claim 10 fails to include all the limitation of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten as in independent claim comprising all the limitations of claim 1 with the exception of the alternate step 2, rather than as a dependent claim replacing step 2 with an alternative.  
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowance of the claims is the inclusion of the limitations of extracting uranium from seawater utilizing an electrode formed from an oxygen vacancy indium oxide wherein the oxygen vacancy indium oxide solution is formed from indium nitrate as in steps 1-4.  
Lin (US 2019/0135638) teaches that it is known to extract uranium from seawater via electrolysis, but fails to teach the use of indium oxide with oxygen vacancies in forming the electrode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CIEL P Contreras/Primary Examiner, Art Unit 1794